Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
Nos enfrentamos en el presente recurso a la tarea de determinar si un empleado público puede ser recipiente de los beneficios de una licencia sin sueldo para desempe-ñarse en funciones inherentes al cargo de Senador al cual fue electo. Por las razones que expondremos a continua-ción, no podemos suscribir la posición que asume la mayo-ría en el presente caso. Los hechos incontrovertidos que dan lugar al presente recurso son los siguientes:
I
El apelante recurrente Eddie Zavala Vázquez (en ade-lante Sr. Zavala Vázquez) ha trabajado para el Estado Li-bre Asociado de Puerto Rico por espacio de veintitrés (23) años, y hasta el mes de diciembre de 1992 ocupaba la po-sición de Funcionario Administrativo V, en el Municipio de Ponce, aquí apelado recurrido (en adelante el Municipio), bajo la categoría de empleado de carrera. En las Elecciones Generales de noviembre de 1992, el Sr. Zavala Vázquez resultó electo Senador y tomó juramento de su cargo por el Distrito de Ponce, el 2 de enero de 1993, conforme lo dis-pone la Constitución del Estado Libre Asociado de Puerto Rico.
El 1ro de diciembre de 1992, el Sr. Zavala Vázquez soli-citó del Alcalde de Ponce, Hon. Rafael Cordero Santiago, *562que se le concediera una licencia sin sueldo, de manera que el día que cesara en su desempeño como Senador pudiera retornar a sus labores en el Municipio de Ponce.
El Alcalde Cordero Santiago dirigió una carta el 29 de diciembre de 1992 al Sr. Zavala Vázquez en respuesta a su petición, expresando en la parte pertinente:
Lamento informarle que su solicitud es contraria al Artículo 3, Sección 15, de la Constitución del E.L.A. de Puerto Rico. Esta no permite y específicamente prohíbe el que un Senador o Re-presentante ocupe un cargo en el Gobierno de P.R., sus Muni-cipios o instrumentalidades.
... El hecho de otorgarle una licencia sin sueldo según lo in-terpretado por la oficina Central de Administración de Personal (OCAP) no le desvincula de su cargo, haciendo tal situación una incompatibilidad insalvable, que no nos permite corresponder a su solicitud. En el momento en que usted asuma su cargo de Senador, quedará vacante la posición que usted ocupa en este Municipio. Petición de certiorari, Apéndice, pág. 012.
Inconforme, el Sr. Zavala Vázquez presentó un escrito de apelación ante la Junta de Apelaciones del Sistema de Administración de Personal del Estado Libre Asociado de Puerto Rico (en adelante J.A.S.A.P.). El 9 de junio de 1993, J.A.S.A.P. emitió una resolución en la que concluyó que la Sec. 15 del Art. Ill de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, no impide que el Municipio le otorgue al Sr. Zavala Vázquez una licencia sin sueldo para desempeñarse en él Senado de Puerto Rico. J.A.S.A.P. con-cluyó que en este caso el apelante no estaría ocupando un puesto o cargo en el Municipio de Ponce mientras se en-cuentre disfrutando de licencia sin sueldo. J.A.S.A.P. dis-puso que: "según el propio término lo indica, un empleado en licencia sin sueldo no devenga salarios del puesto del cual se encuentra en licencia, y ello es así porque no está desempeñado las funciones del puesto, o lo que es lo mismo, no lo está ‘ocupando’ ”. Petición de certiorari, Apén-dice, pág. 008.
Presentada una moción de reconsideración de la deter-*563minación de J.A.S.A.P. por parte del Municipio, ésta fue declarada no ha lugar mediante Resolución de 29 de junio de 1993, notificada el 2 de julio de 1993. Oportunamente, acudió el Municipio ante el entonces Tribunal Superior, Sala de Ponce (Hon. Miguel A. Montalvo Rosario, Juez) mediante un recurso de revisión judicial. El 15 de noviem-bre de 1993, dicho foro revocó la resolución emitida por J.A.S.A.P. por los fundamentos de que la Sec. 15 del Art. Ill de la Constitución del Estado Libre Asociado, supra, hace incompatible el cargo de legislador con cualquier otro cargo en el Gobierno de Puerto Rico y que se ha determinado que mientras un empleado disfruta de una licencia sin sueldo seguirá ocupando su puesto y éste se le conserva hasta su retomo. Debido a ello, el Tribunal concluyó que es ilegal otorgar una licencia sin sueldo al recurrente.
De esta determinación recurre ante nos el Sr. Zavala Vázquez mediante un recurso de certiorari, planteando las siguientes cuestiones y alegando la comisión de los errores que aquí reseñamos por parte del tribunal a quo:
Es o no ilegal la concesión de una licencia sin sueldo a un le-gislador mientras ocupa el cargo al que fu[e] electo, a tenor con la Sección 15 del Artículo III de la Constitución del Estado Li-bre Asociado de Puerto Rico.
Es o no correcto determinar que mientras se disfruta una licen-cia sin sueldo se ocupa propiamente el cargo el [sic] cual se disfruta dicha licencia.
Si erró o no el Tribunal Superior al no concederle al aquí recu-rrente la oportunidad de presentar sus argumentos en apoyo de su opo[s]i[c]ión al recurso de Revisión instado a tenor con la Regla 13 de la Ley de Procedimientos Administrativos Unifor-mes, 3 LPRA [see.] 2101 y siguiente. Alegato de la parte recu-rrente, pág. 3.
En síntesis, en sus primeros dos (2) señalamientos, aduce el Sr. Zavala Vázquez que erró el foro sentenciador al concluir que un empleado de carrera que disfruta de una licencia sin sueldo sigue ocupando su puesto y al resqlver que es ilegal la concesión de dicha licencia a un senador, en virtud de la prohibición constitucional contenida en el Art. *564III, Sec. 15 de la Constitución del Estado Libre Asociado, supra.
Entendemos que el error se cometió. Veamos.
l — l
Primeramente debemos consignar que, distinto a lo dis-puesto para los maestros en la Ley Orgánica del Departa-mento de Educación, 3 L.P.R.A. see. 391 et seq., nada hay en la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., en la Ley de Municipios Autóno-mos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4001 et seq.) ni en su reglamentación que configure el derecho específico de un empleado público a obte-ner una licencia sin sueldo para ejercer un cargo de elec-ción popular. Aunque la concesión de tal beneficio marginal es teóricamente posible, ello depende de un ejercicio de discreción.
En Berberena v. Echegoyen, 128 D.P.R. 864 (1991), tuvi-mos la oportunidad de analizar el alcance de la Ley Orgá-nica del Departamento de Educación. Resolvimos allí que, dadas las circunstancias particulares de los maestros en el salón de clases y su contacto directo con los estudiantes, así como el hecho de que estos profesionales estén obliga-dos por ley a renunciar a sus posiciones como empleados públicos una vez aceptan su candidatura oficial a un puesto de elección popular, no violaba la igual protección de las leyes y, por ende, no era inconstitucional la legisla-ción que les garantiza una licencia con sueldo desde que se acepta dicha candidatura hasta un día después de las elecciones.
Hoy tenemos ante nuestra consideración una controver-sia de similar envergadura, aunque de distinta relevancia. Aquí, a diferencia de lo resuelto en Berberena v. Echegoyen, supra, están ausentes los reclamos de inconstitucionalidad del estatuto; meramente debemos decidir si un empleado *565público puede recibir una licencia sin sueldo para desem-peñarse como Senador en la Legislatura de Puerto Rico.
A tales efectos, debemos determinar si un empleado pú-blico que solicita una licencia sin sueldo “ocupa” su puesto de forma tal, que entre en vigor la prohibición constitucio-nal a la que se refiere el Art. Ill, Sec. 15 de la Constitución del Estado Libre Asociado, supra.
De los reglamentos aplicables a la situación del caso de autos no surge una disposición específica sobre esta controversia. Sin embargo, a los empleados públicos se les garantiza, por disposición de ley, el retorno a su posición tan pronto cese la licencia sin sueldo. Por lo que la autori-dad nominadora, en este caso el Municipio de Ponce, se ve impedido de sustituir al ocupante de una plaza de carrera que se encuentra en una de dichas licencias. Esta prohibi-ción de sustitución, unido al hecho de que el empleado que se encuentra en licencia sin sueldo continúa beneficiándose de cualquier cambio favorable a su plaza, ha sido interpre-tada como significante de que aun cuando el empleado se encuentre en licencia sin sueldo, éste “ocupa” la plaza. En la opinión Núm. 10 del Secretario de Justicia para el año 1981 se expresó que: “Es de señalar que aun en el disfrute de una licencia sin sueldo, se ha dictaminado que un em-pleado sigue ocupando su puesto y éste se le conserva al empleado hasta su retorno, siendo precisamente el regreso de dicho empleado la condición sine qua non a la concesión de la licencia sin sueldo.” (Enfasis suprimido.) LII (Núm. 1980-10) Op. Sec. Just. 56 (1981).
Sin embargo, debemos apartarnos del mero tecnicismo de la semántica lingüística y adentrarnos al verdadero pro-pósito de la prohibición constitucional. No compartimos el criterio de que la controversia planteada ante nos puede ser resuelta sin necesidad de entrar en cuestionamientos constitucionales cuando existan fundamentos de distinta índole para disponer del caso. Esto es así dado el hecho de que en el presente caso la única razón esbozada por parte *566del Municipio para no conceder la licencia sin sueldo soli-citada por el Sr. Zavala Vázquez fue precisamente el hecho de que dicha licencia estaba prohibida por la disposición constitucional que aquí nos ocupa. Igual criterio fue se-guido tanto por J.A.S.A.P. como por el tribunal a quo. Por lo cual, entendemos que es indispensable que analicemos el alcance de la referida disposición constitucional.
El Art. Ill, Sec. 15 de la Constitución del Estado Libre Asociado, supra, ed. 1982, pág. 343, conocido como “cláusu-la de incompatibilidad de cargos”, establece que:
Ningún Senador o Representante podrá ser nombrado, du-rante el término por el cual fue electo o designado, para ocupar en el Gobierno de Puerto Rico, sus municipios o instrumentali-dades, cargo civil alguno creado, o mejorado en su sueldo, du-rante dicho término. Ninguna persona podrá ocupar un cargo en el Gobierno de Puerto Rico, sus municipios o instrumentali-dades y ser al mismo tiempo Senador o Representante. Estas disposiciones no impedirán que un legislador sea designado para desempeñar funciones ad honorem. (Enfasis suplido.)
El transcrito precepto legal prohíbe, entre otras cosas, el que una persona que haya sido electa o designada senador o representante ocupe al mismo tiempo en que se desem-peña como tal cualquier otro cargo en el Gobierno de Puerto Rico, sus municipios o instrumentalidades.
Del propio texto de la disposición constitucional antes citada surge como excepción que dicha disposición “no impedir[á] que un legislador sea designado para desempe-ñar funciones ad honorem” (Art. Ill, Sec. 15, Const. E.L.A., supra), lo que significa libre de compensación o retribución.
Durante las labores de discusión del precepto constitu-cional aquí en controversia en el pleno de la Asamblea Constituyente, el Delegado señor Gaztambide Arrillaga in-dicó que:
*567... La idea de esta disposición es que un legislador no desem-peñe [sic] otro cargo, siempre y cuando que sea ad honorem, o sea, que no tenga sueldo. (Enfasis suplido y en el original.)!1)
Más adelante, en el mismo día y como parte de la antes citada discusión, este Delegado expresó que:
La idea de esto es impedir que se acumulen en unas pocas manos varios sueldos. Que el prestigio de un legislador pueda explotarse de tal manera que reciba sueldos indebidos en más de una ocasión por los servicios que presta a su pueblo. (Enfasis suplido.)(2)
Posteriormente el Delegado señor Negrón López, al re-sumir la discusión que se estaba llevando a cabo en el pleno expresó que:
El término “cargo civil” significa un cargo en el gobierno. “Cargo” es una posición pública, la cual, además de tener deberes que cumplir, conlleva una remuneración. (Énfasis suplido.)(3)
Por otro lado, el propio Delegado Negrón López expresó que la referida disposición constitucional que dispone so-bre la incompatibilidad entre el cargo de legislador y cual-quier otro cargo público en el Gobierno se establece “no ya con el propósito de que no se perciban dos sueldos, sino positivamente, por la razón de que conviene evitar por mortificaciones de alta moral pública, que una persona ocupe un cargo en una rama del gobierno, recibiendo la compensación que ese cargo conlleva, y ocupe en otra rama del gobierno un cargo incompatible en sus funciones y de-beres, renunciando la compensación en el segundo cargo...". (4)
*568Ciertamente, las expresiones del Delegado Negrón Ló-pez están delimitadas por el hecho de que el legislador “ocupe” otro cargo renunciando al sueldo de uno de ellos.
El alcance de estas expresiones, sin embargo, no hacen inoperante nuestras posición en el caso de autos, ya que, para los propósitos de la aplicación de la prohibición cons-titucional que surge de la cláusula de incompatibilidad de cargos, no se “ocupa” una plaza dentro del sistema de personal del Gobierno de Puerto Rico o sus instrumentalida-des y municipios si el empleado se acoge a una licencia sin sueldo, ya que es el emolumento así como el ejercicio fác-tico de las funciones inherentes al cargo las características fundamentales para determinar si un empleado “ocupa” o no un cargo público.(5)
Sobre este particular, en el momento de su aprobación final el texto del citado artículo quedó enmendado al susti-tuirse la palabra “Cargo Civil” por “Cargo”, sin embargo, las expresiones de los Delegados en la Asamblea Constitu-yente recogen la verdadera intención y el real espíritu de esta disposición constitucional.
Sobre este particular, en el caso de autos el tribunal a quo, indica en la página tres (3) de su sentencia que, en relación con la cláusula de incompatibilidad de cargos, *569“queda[n] únicamente excluidos] de esta prohibición cons-titucional aquellos casos en que el legislador sea nombrado para desempeñar sus funciones ad honorem, esto es, sin percibir remuneración alguna”. (Enfasis suplido.) Petición de certiorari, Apéndice, pág. 003.
En el caso ante nuestra consideración, el Sr. Zavala Vázquez no reclama ocupar dos (2) cargos públicos y des-empeñarse en éstos, ejerciendo funciones inherentes a am-bos puestos, a la vez que devenga compensación dual, sino solamente el conservar el derecho o beneficio que le concede tanto la Ley de Personal del Servicio Público de Puerto Rico como el propio reglamento de personal del Mu-nicipio de que una vez concluido su servicio público al Pueblo de Puerto Rico, éste pueda retornar a sus antiguas labores.
El principio constitucional al que nos enfrentamos en el presente caso nunca ha sido objeto de análisis por parte de este Tribunal. Por otro lado, en Pueblo ex rel. Arjona v. Landrón, 57 D.P.R. 67 (1940), también nos expresamos so-bre el desempeño de dos (2) posiciones en el Gobierno si-multáneamente, pero en esa ocasión la controversia fundamental estribó en tomo a la incompatibilidad de ejercer dos (2) funciones simultáneamente por ser ambos cargos incompatibles entre sí. Posteriormente, en Cordero, Auditor v. Tribl. de Distrito, 72 D.P.R. 378 (1951), nos enfrenta-mos ante la situación de determinar “si un senador puede renunciar a su cargo y ser nombrado Procurador General durante el período no transcurrido aún del término de cua-tro años para el cual fu[e] electo al Senado”. Cordero, Auditor v. Tribl. de Distrito, supra, pág. 378. Debemos hacer notar primeramente que la realidad jurídica que rodeó nuestra expresión en Cordero, Auditor v. Tribl. de Distrito, supra, es esencialmente distinta a la que tenemos ahora. En aquel entonces, la Constitución del Estado Libre Aso-ciado todavía no había entrado en vigor y regía en la isla la Carta Orgánica como máxima autoridad de ley local. En *570este cuadro jurídico, resolvimos allí que bajo la enmienda efectuada por el Congreso federal al Art. 30 de la Carta Orgánica, Ley Jones, 39 Stat. 959, Documentos Históricos, Sec. 30, L.P.R.A., Tomo 1, un senador puede renunciar a su cargo y ser nombrado a un cargo civil en el gobierno central.
Posteriormente, en González v. Alcalde de Utuado, 101 D.P.R. 47 (1973), resolvimos que aun cuando renuncie a su cargo, un senador, representante o funcionario público no puede ocupar durante el término para el cual fue electo un empleo o cargo civil en el Gobierno de Puerto Rico, sus municipios o instrumentalidades, creado o mejorado en su sueldo durante dicho término. Sobre el particular, la reso-lución emitida por J.A.S.A.P. específicamente dispuso que el Sr. Zavala Vázquez no podría acogerse a los posibles beneficios que se le adicionaran a su posición como resul-tado de sus funciones como legislador.
Así también, y a manera de comparación, tenemos ejem-plos de situaciones en los cuales, a pesar de existir una prohibición expresa de ley, de la incompatibilidad de ejer-cer más de un cargo, se ha permitido el desempeño en uno si en el otro se disfruta de una licencia sin sueldo. Ese es el caso de los profesores universitarios que son nombrados a la Judicatura y que reciben una licencia sin sueldo durante su incumbencia.
Como fundamento de su determinación, el foro de ins-tancia cita el caso Añeses v. Consejo Ejecutivo, 38 D.P.R. 267, 277 (1928), en el cual se expresa: "Parece conveniente agregar con relación a esto que si dos cargos son incompatibles, entonces, según ha sido resuelto por la gran prepon-derancia de las autoridades, la aceptación del segundo deja vacante el primero.” Sin embargo, las expresiones vertidas en Añeses v. Consejo Ejecutivo, supra, son claramente dis-tinguibles de la situación ante nos.
*571En aquella ocasión, también expresamos que como una posible solución a la incompatibilidad de ejercer dos (2) posiciones simultáneamente dentro del andamiaje guber-namental del Estado, “[ciada uno de ellos tal vez podría prestar sus servicios sin recibir compensación alguna”. Añeses v. Consejo Ejecutivo, supra, pág. 277. Así se limitó la discreción sobre la incompatibilidad de “ejercer” una dualidad de roles, al hecho de la remuneración económica que se pueda recibir por éstos, donde sólo es aceptable que, en efecto, se reciba sueldo por una sola de estas funciones. Como expresáramos anteriormente, la mayor distinción entre lo resuelto en Añeses v. Consejo Ejecutivo, supra, y la situación ante nos estriba en que allí se atiende el asunto del desempeño de dos (2) puestos con deberes y compensa-ciones independientes, y se asume que el mismo funciona-rio ejercerá las funciones de ambos puestos y devengará los salarios y retribuciones que le corresponda a ambas posiciones.
En resumen, podemos concluir que la prohibición cons-titucional a la que se refiere el Art. Ill, Sec. 15 de la Cons-titución del Estado Libre Asociado, supra, no es de aplica-ción a los funcionarios públicos que solicitan y se les concede una licencia sin sueldo para desempeñar sus fun-ciones en la Asamblea Legislativa.
Resuelta esta controversia, podemos analizar ahora si, a la luz de las disposiciones de ley aplicables, el Sr. Zavala Vázquez tenía derecho a recibir una licencia sin sueldo de sus funciones como Oficial Administrativo V en el Munici-pio de Ponce para desempeñarse en su cargo como Senador.
Excepto en los casos en que la ley o los reglamentos específicamente establecen el deber de concederla —como es el caso de los maestros que, previa solicitud al respecto, tienen derecho a una licencia sin sueldo por el término de su incumbencia en el cargo al que fueron electos— el otor-*572gamiento de una licencia sin sueldo depende más de las necesidades del servicio y de la agencia que la otorga que de las necesidades de los empleados que la solicitan. (6)
En estos casos la licencia sin sueldo tradicionalmente se ha considerado como un privilegio que se concede a los em-pleados regulares con el propósito de que éstos prosigan estudios, adquieran experiencia provechosa para el servi-cio, o por cualquier otra razón de mérito.
Es evidente que la concesión de una licencia sin sueldo puede acarrear serios inconvenientes, ya que en muchos casos, por tenerse que reservar el puesto que deja vacante el empleado en uso de la licencia, se dificulta el recluta-miento de un sustituto y se pueden afectar algunos servi-cios esenciales a la comunidad.
Por tal motivo, al evaluar los méritos de una licencia sin sueldo, debe considerarse no solamente la necesidad del empleado de ausentarse del servicio público y el beneficio que representaría dicha licencia para la agencia, sino tam-bién las dificultades que la concesión de la licencia acarrea-ría a la agencia o entidad. Antes de recomendarla, la auto-ridad nominadora debe asegurarse de que los beneficios que obtendrá el servicio público serán tales que sobrepasen los problemas que la concesión de la licencia conlleva.
Como requisito para la concesión de una licencia sin sueldo deberá también exigirse al empleado la seguridad de que se reintegrará a su puesto una vez finalice el pe-ríodo de licencia sin sueldo. Bajo ningún concepto debe con-cederse una licencia sin sueldo a un empleado como medio de retenerle el puesto mientras prueba fortuna en otros campos.
La Sec. 5.15 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1355, establece:
*573Además de los beneficios marginales que se establecen para los empleados públicos mediante leyes especiales ... éstos ten-drán derecho, entre otros, a los siguientes, según se disponga mediante reglamento:
(1) Licencia de vacaciones;
(2) licencia por enfermedad;
(3) licencias especiales por causa justificada, con o sin paga, según fuere el caso, tales como: licencia por maternidad, licencia para fines judiciales, licencia con sueldo para partici-par en actividades en donde se ostente la representación del país, licencia militar y licencia sin sueldo.
(4) licencias por servicios voluntarios a los Cuerpos de la Defensa Civil en casos de desastre.
Será responsabilidad de cada agencia velar por la protección y buena administración de los beneficios marginales de los empleados. (Enfasis suplido.)
La ley establece una obligación de cada agencia de to-mar en consideración estos derechos de los empleados pú-blicos en sus reglamentos. El Reglamento de Personal de la Administración Central, que incluye a todos los departa-mentos del Gobierno, establece en su Sec. 12.4 sobre licen-cias que:
Los empleados de las agencias comprendidas en la Adminis-tración Central tendrán derecho a las siguientes licencias, con o sin paga, conforme se establece a continuación:
1. Licencia de vacaciones
[Texto omitido]
2. Licencia por [e]nfermedad
[Texto omitido]
3. Licencia [m]ilitar
[Texto omitido]
4. Licencia para [f]ines [judiciales
[Texto omitido]
5. Licencia de [m]aternidad
[Texto omitido]
6. Licencia para [e]studios y[a]diestramientos
[Texto omitido]
7. Licencias [especiales con [p]aga
[Texto omitido]
8. Licencia sin [p]aga
a) En adición a las licencias sin paga provistas en otras sec-ciones de este reglamento, se concederán las siguientes:
(1) Para prestar servicios en otra agencia del Gobierno o
*574entidad privada, de determinarse que la experiencia que derive el empleado le resolverá una necesidad comprobada de adies-tramiento a la agencia o al servicio público.
b) Duración de la licencia sin paga. La licencia sin paga se concederá por un período no mayor de un año, excepto que po-drá prorrogarse a discreción de la agencia cuando exista una expectativa razonable de que el empleado se reintegrará a su trabajo. Al ejercer su discreción la agencia deberá determinar que se logra, por lo menos, uno de los siguientes propósitos:
(4) Ayuda a promover el desarrollo de un programa del Go-bierno, cuando estando trabajando en otra agencia o entidad, el continuar prestando servicios redunda en beneficio del interés público. See. 12.4(8) del Reglamento de Personal: Administra-ción Central, Oficina Central de Administración de Personal, 14 de octubre de 1976, págs. 84-114.
Al respecto, el Reglamento de Personal del Municipio de Ponce establece en su Sec. 11.4 lo referente a licencias. En el inciso (8) del citado reglamento se establece lo relacio-nado a las licencias sin paga:
8) Licencia sin paga
a) En adición a las licencias sin paga provistas en otras sec-ciones de este reglamento, se concederán las siguientes:
1) Para prestar servicios en otra agencia del Gobierno o entidad privada, de determinarse que la experiencia que derive el empleado le resolverá una necesidad comprobada de adies-tramiento al Municipio o al servicio público.
b) Duración de la licencia sin paga.
La licencia sin paga se concederá por un período no mayor de un año, excepto que podrá prorrogarse a discreción del Al-calde cuando exista una expectativa razonable de que el em-pleado se reintegrará a su trabajo. Al ejercer su discreción el Alcalde deberá determinar que se logra, por lo menos, uno de los siguientes propósitos:
4) Ayuda para promover el desarrollo de un programa del Gobierno, cuando estando trabajando en otra agencia o entidad, el continuar prestando servicios redunda en beneficio del interés público.
*575Según reseñado anteriormente, tanto la Ley de Personal del Servicio Público de Puerto Rico, el Reglamento de Personal: Administración Central, Sec. 12.4(8)(a)(l), supra, y el Reglamento del Municipio de Ponce, Sec. 11.4(8)(a)(l), disponen que un empleado público podrá ser beneficiario de una licencia sin sueldo como un derecho del empleado con el propósito de “prestar servicios en otra agencia del Gobierno o entidad privada, de determinarse que la experiencia que derive el empleado le resolverá una necesidad comprobada de adiestramiento al Municipio o al servicio público”.
Entendiendo que no es de aplicación a la situación del caso de autos la prohibición existente en la Constitución sobre incompatibilidad de funciones, no existe impedi-mento legal para que el Municipio, en su capacidad de au-toridad nominadora, evalúe la solicitud del Sr. Zavala Váz-quez y, de forma que no sea incompatible con lo aquí señalado, determine si procede, a la luz de su propio regla-mento y de los criterios anteriormente discutidos que de ellos se desprenden, si es procedente o no el otorgamiento de la mencionada licencia. Surge de la carta enviada por el Municipio al Sr. Zavala Vázquez que no se podrá atender su solicitud de licencia sin sueldo ya que la cláusula de incompatibilidad de cargos de la Constitución del E.L.A. así lo prohíbe. De lo anterior es imposible inferir si, sal-vado el impedimento constitucional, el Municipio accedería o no a la licencia sin sueldo o si concedería el beneficio de extender el término de ésta, ya que de entrada el Munici-pio no evaluó en sus méritos la solicitud presentada, des-pachando ésta a la luz de un impedimento constitucional.
Procedería entonces, de determinarse que la referida li-cencia pueda ser concedida, que la autoridad nominadora le extendiese o no la licencia por términos anuales, a su discreción, siguiendo como guía lo establecido en su regla-mento de personal para dichos fines. Además, debemos de-jar aclarado que el Sr. Zavala Vázquez no podrá disfrutar de ningún beneficio que se le pudiese haber añadido a su *576antigua posición y que resulte de la intervención de la Asamblea Legislativa a la cual pertenece.
No estaríamos, en nuestra opinión, ordenando al Muni-cipio de Ponce que conceda la licencia sin sueldo, sino que aplique los principios anteriormente discutidos y ejerza su discreción, dentro del marco de los reglamentos aplicables, para evaluar si procede o no concederla.
Por los anteriores fundamentos, disiento de la sentencia de la mayoría y, en su lugar, hubiese revocado la sentencia recurrida.

(1) 2 Diario de Sesiones de la Convención Constituyente 778 (ed. 1961).


(2) íd., pág. 779.


(3) íd., pág. 780.


(4) íd., pág. 781.


(5) A manera de ejemplo podemos señalar que en Berberena v. Echegoyen, 128 D.P.R. 864 (1991), el Juez Asociado Señor Negrón García expresó en su voto disidente que las licencias regulares, incluso la licencia sin sueldo, pueden ser una alternativa al conflicto allí planteado sobre la constitucionalidad de la Ley Orgánica del Depar-tamento de Educación, que garantiza licencia con sueldo a los maestros que son candidatos a cargos electivos desde el 1ro de agosto del año electoral hasta el lunes inmediatamente después de las elecciones, y de resultar electos, licencia sin sueldo durante el término de su incumbencia. Expresó el Juez Asociado Señor Negrón Gar-cía:
“Si la prohibición de hacer política dentro de las aulas es una restricción válida y razonable —así lo creemos y nadie nunca la ha cuestionado— ¿qué razón de ser, necesidad o racionalidad tiene el relevo automático que sirve de ancla al subsidio electoral mediante la licencia con sueldo? ¿Qué impide que los maestros, una vez sean candidatos, continúen enseñando sin hacer política? Si, como alega la mayoría, el problema es de conveniencia —no tienen tiempo suficiente para hacer ambas co-sas— ¿qué evita que se acojan a las licencias regulares que tengan acumuladas, incluso sin sueldo, después de agotar las primeras para dedicarse de lleno a la polí-tica? ¿Por qué razón forzarlos a que cesen de enseñar?.” (Enfasis en el original su-primido y énfasis suplido.) Berberena v. Echegoyen, supra, págs. 905-906.


(6) Véase, a tales efectos, tanto el inciso (8) de la Sec. 12.4 del Reglamento de Personal: Administración Central, Oficina Central de Administración de Personal, 14 de octubre de 1976, como el inciso (8) de la Sec. 11.4 del Reglamento de Personal del Municipio de Ponce.